Citation Nr: 0206254	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  02-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for acquired 
immunodeficiency syndrome (AIDS), claimed as HIV.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from February 1977 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


REMAND

In April 2002, the appellant filed his substantive appeal, VA 
Form 9, noting his desire for a hearing before a member of 
the Board to be held at the RO in Nashville, Tennessee.  The 
Board concludes, therefore, that a hearing before a member of 
the Board of Veterans' Appeals should be scheduled in this 
matter.  See 38 C.F.R. § 20.702 (e)(2000).

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the appellant for 
a hearing before a traveling member of 
the Board.  The notice of the hearing 
should inform the appellant of the 
procedures for withdrawal of Board 
hearing requests, as outlined in 38 
C.F.R. § 20.702(e).  The Board further 
notes that if this hearing is not held 
for any reason, the RO should consider 
readjudicating the veteran's claims in 
light of the newly-enacted Veterans 
Claims Assistance Act of 2000 (VCAA), 
codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5013A, 5106, 5107, 
5126 (West Supp. 2001).

After the appellant and his representative have been given an 
opportunity to appear at a travel Board hearing, the claims 
folder shall be returned to this Board for further appellate 
review.  No action is required by the appellant until he 
receives further notice.

The purpose of this remand is to comply with the governing 
adjudicative procedures.  The Board intimates no opinion as 
to the ultimate outcome of this case. The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




